330 F.2d 1008
Lawrence Y. S. AU and Wrona K. H. Au, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 18910.
United States Court of Appeals Ninth Circuit.
April 24, 1964.
Rehearing Denied June 8, 1964.

Lawrence Y. S. Au, Honolulu, Hawaii, in pro. per. for appellant.
Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, David O. Walter, Stephen B. Wolfberg, and Herbert Goodwin, Attys., Dept. of Justice, Washington, D. C., for appellee.
Before CHAMBERS, KOELSCH and BROWNING, Circuit Judges.
PER CURIAM.


1
The Tax Court held that the basis for depreciation of a nonbusiness property which the taxpayers transferred to a business partnership as part of their contribution was the fair market value of such property at the time of such transaction (40 T.C. 264). This conclusion finds support in and is consistent with the doctrine implied in Helvering v. Owens, 305 U.S. 468, 59 S. Ct. 260, 83 L. Ed. 292 (1939).


2
The judgment of the Tax Court in determining a deficiency is affirmed.